EXHIBIT 10.39

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this _____ day of January, 2014,
between ARE-100/800/801 CAPITOLA, LLC, a Delaware limited liability company
(“Landlord”), and HEAT BIOLOGICS, INC., a Delaware corporation (“Tenant”).

Building:

801 Capitola Drive, Durham, North Carolina

Premises:

That portion of the Building located in Bay 12 containing approximately 5,303
rentable square feet, as shown on Exhibit A.  

Project:

The real property on which the Building is located, together with all
improvements thereon and appurtenances thereto as described on Exhibit B.

Base Rent:

$22.40 per rentable square foot per annum, subject to adjustment as provided for
in Section 4 below.

Security Deposit:  $9,898.93

Rentable Area of Premises:  5,303 sq. ft.

Rentable Area of Building:  60,519 sq. ft.

Rentable Area of Project:  185,030 sq. ft.

Building’s Share of Project:  32.70%

Tenant’s Share of Operating Expenses of Building:  8.76%

Target Commencement Date:  March 15, 2014

Rent Adjustment Percentage:  3%

Base Term:

Beginning on the Commencement Date and ending 60 months from the first day of
the first full month following the Rent Commencement Date (as defined in Section
2).

Permitted Use:

Research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

Address for Rent Payment:

Landlord’s Notice Address:

P.O. Box 975383

385 E. Colorado Boulevard, Suite 299

Dallas, TX 75397-5383

Pasadena, CA 91101

Attention: Corporate Secretary

Tenant’s Notice Address:

801 Capitola Drive

Bay 12

Durham, North Carolina 27713

Attention:  Lease Administrator

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[ X ]  EXHIBIT A - PREMISES DESCRIPTION

[ X ]  EXHIBIT B - DESCRIPTION OF PROJECT

[ X ]  EXHIBIT C - WORK LETTER

[ X ]  EXHIBIT D - COMMENCEMENT DATE

[ X ]  EXHIBIT E - RULES AND REGULATIONS

[ X ]  EXHIBIT F - TENANT’S PERSONAL PROPERTY

[ X ]  EXHIBIT G - EXPANSION SPACE





  [htbx_ex10z39003.gif] [htbx_ex10z39003.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 2




1.

Lease of Premises.  Upon and subject to all of the terms and conditions hereof,
Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord.  The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.”  Landlord reserves the right to modify Common Areas,
provided that such modifications do not, other than on a temporary basis, (i)
materially adversely affect Tenant’s use of the Premises for the Permitted Use
or materially adversely affect Tenant’s access to the Premises, or (ii) subject
to the terms of Section 10 hereof, reduce the number of parking spaces which
Tenant is entitled to use pursuant to Section 10.

2.

Delivery; Acceptance of Premises; Commencement Date.  Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with Landlord’s Work Substantially Completed and in broom
clean condition (“Delivery” or “Deliver”).  If Landlord fails to timely Deliver
the Premises, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, and this Lease shall not be void or voidable except as
provided herein.  Notwithstanding the foregoing, if Landlord has not Delivered
the Premises to Tenant on or before the date that is 60 days after the Target
Commencement Date (as may be extended by Force Majeure delays and Tenant
Delays), then Tenant shall receive a day-for-day abatement of the monthly Base
Rent first coming due under this Lease for every 1 full day that Landlord has
not delivered possession of the Premises to Tenant beyond such 60-day period. If
Landlord does not Deliver the Premises within 90 days of the Target Commencement
Date for any reason other than Force Majeure delays and Tenant Delays, this
Lease may be terminated by Tenant by written notice to Landlord, and if so
terminated by Tenant:  (a) the Security Deposit, or any balance thereof (i.e.,
after deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant, and (b) neither Landlord
nor Tenant shall have any further rights, duties or obligations under this
Lease, except with respect to provisions which expressly survive termination of
this Lease.  As used herein, the terms “Landlord’s Work,” “Tenant Delays” and
“Substantially Completed” shall have the meanings set forth for such terms in
the Work Letter.  If Tenant does not elect to void this Lease within 5 business
days of the lapse of such 90 day period, such right to void this Lease shall be
waived and this Lease shall remain in full force and effect.

The “Commencement Date” shall be the earlier of:  (i) the date Landlord Delivers
the Premises to Tenant; and (ii) the date Landlord could have Delivered the
Premises but for Tenant Delays. The “Rent Commencement Date” shall be the date
that is 5 months after the Commencement Date. Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Commencement Date, the
Rent Commencement Date and the expiration date of the Term when such are
established in the form of the “Acknowledgement of Commencement Date” attached
to this Lease as Exhibit D; provided, however, Tenant’s failure to execute and
deliver such acknowledgment shall not affect Landlord’s rights hereunder.  The
“Term” of this Lease shall be the Base Term, as defined above on the first page
of this Lease and any Extension Term which Tenant may elect pursuant to Section
40 hereof.

Subject to the provisions of Section 6 of the Work Letter, Landlord shall permit
Tenant access to the Premises for a period of 30 days prior to the Commencement
Date for Tenant’s installation and setup of furniture, fixtures and equipment
(“FF&E Installation”), provided that such FF&E Installation is coordinated with
Landlord, and Tenant complies with the Lease and all other reasonable
restrictions and conditions Landlord may impose.  All such access shall be
during normal business hours.  Any access to the Premises by Tenant before the
Commencement Date shall be subject to all of the terms and conditions of this
Lease, excluding the obligation to pay Base Rent or Operating Expenses.

For the period of 30 consecutive days after the Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building or Building Systems (as defined in Section 13), unless Tenant or any
Tenant Party was responsible for the cause of such repair, in which case Tenant
shall pay the cost.

Except as set forth in the Work Letter:  (i) Tenant shall accept the Premises in
their condition as of the Commencement Date, subject to all applicable Legal
Requirements (as defined in Section 7 hereof); (ii) Landlord shall have no
obligation for any defects in the Premises; and (iii) Tenant’s taking





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 3




possession of the Premises shall be conclusive evidence that Tenant accepts the
Premises and that the Premises were in good condition at the time possession was
taken.  

Tenant agrees and acknowledges that, except as otherwise expressly provided in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use.
 This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

3.

Rent.

(a)

Base Rent.  Base Rent for the month in which the Rent Commencement Date occurs
and the Security Deposit shall be due and payable on delivery of an executed
copy of this Lease to Landlord.  Tenant shall pay to Landlord in advance,
without demand, abatement, deduction or set-off, equal monthly installments of
Base Rent on or before the first day of each calendar month during the Term
hereof after the Rent Commencement Date, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing.  Payments of Base Rent for any fractional calendar month
shall be prorated.  The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations.  Tenant shall have no right at any time to abate, reduce, or
set-off any Rent (as defined in Section 5) due hereunder except for any
abatement as may be expressly provided in this Lease.

(b)

Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord as
additional rent (“Additional Rent”): (i) commencing on the Commencement Date,
Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii) any
and all other amounts Tenant assumes or agrees to pay under the provisions of
this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.

Base Rent Adjustments.  Base Rent shall be increased on each annual anniversary
of the first day of the first full month during the Term of this Lease (each an
“Adjustment Date”) by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Adjustment Date.  Base
Rent, as so adjusted, shall thereafter be due as provided herein.  Base Rent
adjustments for any fractional calendar month shall be prorated.  

5.

Operating Expense Payments.  Landlord shall deliver to Tenant a written estimate
of Operating Expenses for each calendar year during the Term (the “Annual
Estimate”), which may be revised by Landlord from time to time during such
calendar year.  Commencing on the Commencement Date and thereafter on or before
the first day of each calendar month during the Term, Tenant shall pay Landlord
an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.  Payments
for any fractional calendar month shall be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or any other building
located in the Project) (including, without duplication, (i) Taxes (as defined
in Section 9), (ii) capital repairs and improvements amortized over the lesser
of 10 years and the useful life of such capital items, and (iii) the costs of
Landlord’s third party property manager or, if there is no third party property
manager, administration rent





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 4




in the amount of 4.0% of Base Rent (or, prior to the Rent Commencement Date,
4.0% of the Base Rent that would have been payable during such period if Tenant
has been required to pay Base Rent, which amount shall be equal to the Base Rent
payable for the 6th month of the Base Term)), excluding only:

(a)

the original construction costs of the Project and renovation prior to the date
of the Lease and costs of correcting defects in such original construction or
renovation;

(b)

capital expenditures for expansion of the Project;

(c)

interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured, and any penalties or late fees incurred due to
Landlord’s failure to pay any of the foregoing when due;

(d)

depreciation of the Project (except for capital improvements, the cost of which
are includable in Operating Expenses);

(e)

advertising, legal and space planning expenses and leasing commissions and other
costs and expenses incurred in procuring and leasing space to tenants for the
Project, including any leasing office maintained in the Project (or any other
offices of Landlord in the Project), free rent and construction allowances for
tenants;

(f)

legal and other expenses incurred in the negotiation or enforcement of leases;

(g)

completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(h)

costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i)

salaries, wages, benefits and other compensation paid to officers and employees
of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;  

(j)

general organizational, administrative and overhead costs relating to
maintaining Landlord‘s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(k)

costs (including attorneys’ fees and costs of settlement, judgments and payments
in lieu thereof) incurred in connection with disputes with tenants, other
occupants, or prospective tenants, and costs and expenses, including legal fees,
incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(l)

costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m)

penalties, fines or interest incurred as a result of Landlord‘s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord«‘s failure to make any payment of Taxes required to
be made by Landlord hereunder before delinquency;

(n)

overhead and profit increment paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services in or to the Project to the extent the
same exceeds the costs of such goods and/or services rendered by unaffiliated
third parties on a competitive basis;





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 5




(o)

costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p)

costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q)

costs incurred in the sale or refinancing of the Project;

(r)

costs which are covered by and reimbursed under any contractor, manufacturer or
supplier warranty;

(s)

reserves for maintenance, repairs, replacements or any other purpose;

(t)

net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(u)

the cost of capital replacements incurred by Landlord during the first 24 months
after the Commencement Date with respect to the HVAC system or the Emergency
Generator (as defined in Section 11) serving the Premises; provided, however,
that, following the expiration of such 24 month period Tenant shall be required
to pay its pro rata share of the cost (which shall be amortized in accordance
with the second paragraph of this Section 5) of any such capital replacements
payable over the remaining balance of the Term; and

(v)

any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Notwithstanding anything to the contrary contained herein, Tenant’s pro rata
share of routine maintenance and repairs with respect to the HVAC system serving
the Premises shall not exceed $10,000 in the aggregate for the first 12 months
of the Base Term following the Commencement Date.

Following the first year of the Base Term of the Lease, that part of Operating
Expenses which is comprised of Controllable Operating Expenses (as defined
below) shall be increased by no more than 5% per year.  Such limitation of 5%
per year on increases shall be cumulative year to year, so that if in any year
the increase in cumulative Operating Expenses is more or less than 5%, then the
difference between 5% and the actual percentage increase in that year may be
carried forward to any future year, and may be applied in such future year to
increase the actual percentage increase (even if more than 5% for such year)
subject to the limitation that Controllable Operating Expenses shall not have
increased by more than 5% compounded annually since the beginning of the Term.
 “Controllable Operating Expenses” shall mean those Project Operating Expenses
for which increases are reasonably within the control of Landlord, and shall
specifically not include, without limitation, Taxes, assessments, refuse and or
trash removal, insurance, collectively bargained union wages, electricity and
other utilities.  There shall be no limitation on the amount of increase from
year to year on Project Operating Expenses which are not Controllable Operating
Expenses.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 6




delivery of such Annual Statement, except that after the expiration, or earlier
termination of the Term or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project (which shall be made
available for Tenant’s review in Research Triangle Park, North Carolina, or, if
not available in Research Triangle Park, another location reasonably acceptable
to Landlord and Tenant), and such information as Landlord reasonably determines
to be responsive to Tenant’s questions (the “Expense Information”).  If after
Tenant’s review of such Expense Information, Landlord and Tenant cannot agree
upon the amount of Tenant’s Share of Operating Expenses, then Tenant shall have
the right to have an independent public accounting firm selected by Tenant from
among the 4 largest in the United States, working pursuant to a fee arrangement
other than a contingent fee (at Tenant’s sole cost and expense) and approved by
Landlord (which approval shall not be unreasonably withheld or delayed), audit
and/or review the Expense Information for the year in question (the “Independent
Review”).  The results of any such Independent Review shall be binding on
Landlord and Tenant.  If the Independent Review shows that the payments actually
made by Tenant with respect to Operating Expenses for the calendar year in
question exceeded Tenant’s Share of Operating Expenses for such calendar year,
Landlord shall at Landlord’s option either (i) credit the excess amount to the
next succeeding installments of estimated Operating Expenses or (ii) pay the
excess to Tenant within 30 days after delivery of such statement, except that
after the expiration or earlier termination of this Lease or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.  If the Independent
Review shows that Tenant’s payments with respect to Operating Expenses for such
calendar year were less than Tenant’s Share of Operating Expenses for the
calendar year, Tenant shall pay the deficiency to Landlord within 30 days after
delivery of such statement.  If the Independent Review shows that Tenant has
overpaid with respect to Operating Expenses by more than 5% then Landlord shall
reimburse Tenant for all costs incurred by Tenant for the Independent Review.
 Operating Expenses for the calendar years in which Tenant’s obligation to share
therein begins and ends shall be prorated.  Notwithstanding anything set forth
herein to the contrary, if the Building is not at least 95% occupied on average
during any year of the Term, Tenant’s Share of Operating Expenses for such year
shall be computed as though the Building had been 95% occupied on average during
such year.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use.  Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

6.

Security Deposit.  Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form, at Tenant’s option, of cash or an unconditional and irrevocable letter of
credit (the “Letter of Credit”):  (i) in form and substance satisfactory to
Landlord, (ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord
to draw upon it at any time from time to time by delivering to the issuer notice
that Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the state of Landlord’s choice.  If Tenant does
not provide Landlord with a substitute Letter of Credit complying with all of
the requirements hereof at least 10 days before the stated expiration date of
any then current Letter of Credit, Landlord shall have the right to draw the
full amount of the current Letter of Credit and hold the funds drawn in cash
without obligation for interest thereon as the Security Deposit.  The Security
Deposit shall





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 7




be held by Landlord as security for the performance of Tenant’s obligations
under this Lease.  The Security Deposit is not an advance rental deposit or a
measure of Landlord’s damages in case of Tenant’s default.  Upon each occurrence
of a Default (as defined in Section 20), Landlord may use all or any part of the
Security Deposit to pay delinquent payments due under this Lease, future rent
damages, and the cost of any damage, injury, expense or liability caused by such
Default, without prejudice to any other remedy provided herein or provided by
law.  Landlord's right to use the Security Deposit under this Section 6 includes
the right to use the Security Deposit to pay future rent damages following the
termination of this Lease pursuant to Section 21(c) below.  Upon any use of all
or any portion of the Security Deposit, Tenant shall pay Landlord on demand the
amount that will restore the Security Deposit to the amount set forth on Page 1
of this Lease.  Tenant hereby waives the provisions of any law, now or hereafter
in force, which provide that Landlord may claim from a security deposit only
those sums reasonably necessary to remedy defaults in the payment of Rent, to
repair damage caused by Tenant or to clean the Premises, it being agreed that
Landlord may, in addition, claim those sums reasonably necessary to compensate
Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the act or omission of Tenant or any officer, employee, agent or invitee of
Tenant.  Upon bankruptcy or other debtor-creditor proceedings against Tenant,
the Security Deposit shall be deemed to be applied first to the payment of Rent
and other charges due Landlord for periods prior to the filing of such
proceedings.  If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 60 days
after the expiration or earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s transferee.
 The Security Deposit is not an advance rental deposit or a measure of
Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

7.

Use.  The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”).  Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement.  Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits.  Tenant shall not permit any
part of the Premises to be used as a “place of public accommodation”, as defined
in the ADA or any similar legal requirement.  Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s use and/or occupancy of the Premises.
 Tenant will use the Premises in a careful, safe and proper manner and will not
commit or permit waste, overload the floor or structure of the Premises, subject
the Premises to use that would damage the Premises or obstruct or interfere with
the rights of Landlord or other tenants or occupants of the Project, including
conducting or giving notice of any auction, liquidation, or going out of
business sale on the Premises, or using or allowing the Premises to be used for
any unlawful purpose.  Tenant shall cause any equipment or machinery installed
by it in the Premises so as to reasonably prevent sounds or vibrations from the
Premises from extending into Common Areas, or other space in the Project.
 Tenant shall not place any machinery or equipment weighing 500 pounds or more
in or upon the Premises or transport or move such items through the Common Areas
of the





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 8




Project or in the Project elevators without the prior written consent of
Landlord.  Except as may be provided under the Work Letter, Tenant shall not,
without the prior written consent of Landlord, use the Premises in any manner
which will require ventilation, air exchange, heating, gas, steam, electricity
or water beyond the existing capacity of the Project as proportionately
allocated to the Premises based upon Tenant’s Share as usually furnished for the
Permitted Use.

Landlord shall be responsible for the compliance of the Common Areas of the
Project with the ADA as of the Commencement Date.  Following the Commencement
Date, Landlord shall, as an Operating Expense (to the extent such Legal
Requirement is generally applicable to similar buildings in the area in which
the Project is located) and at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, use of the Premises or Tenant’s Alterations) make any alterations
or modifications to the Common Areas or the exterior of the Building that are
required by Legal Requirements. Tenant, at its sole expense, shall make any
alterations or modifications to the interior of the Premises that are required
by Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s use or occupancy of the Premises.
 Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements related to Tenant’s use or occupancy of the Premises or Tenant’s
Alterations, and Tenant shall indemnify, defend, hold and save Landlord harmless
from and against any and all Claims arising out of or in connection with any
failure of the Premises to comply with any Legal Requirement related to Tenant’s
use or occupancy of the Premises or Tenant’s Alterations.

8.

Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease.  If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Rent in effect during the last 30 days of the Term, and
(B) Tenant shall be responsible for all damages suffered by Landlord resulting
from or occasioned by Tenant’s holding over, including consequential damages;
provided, however, that if Tenant delivers a written inquiry to Landlord within
30 days prior to the expiration or earlier termination of the Term, Landlord
will notify Tenant whether the potential exists for consequential damages.  No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises.  Acceptance by Landlord of Rent after the expiration of the Term
or earlier termination of this Lease shall not result in a renewal or
reinstatement of this Lease.

9.

Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 9




direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project.  Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes.  Taxes
shall not include any net income taxes imposed on Landlord except to the extent
such net income taxes are in substitution for any Taxes payable hereunder.  If
any such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require.  Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant.  If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is increased by a value attributable to improvements in or alterations
to the Premises, whether owned by Landlord or Tenant and whether or not affixed
to the real property so as to become a part thereof, higher than the base
valuation on which Landlord from time-to-time allocates Taxes to all tenants in
the Project, Landlord shall have the right, but not the obligation, to pay such
Taxes.  Landlord’s determination of any excess assessed valuation shall be
binding and conclusive, absent manifest error.  The amount of any such payment
by Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

10.

Parking.  Subject to all matters of record, Force Majeure, a Taking (as defined
in Section 19 below) and the exercise by Landlord of its rights hereunder,
Tenant shall have the right, in common with other tenants of the Project pro
rata in accordance with the rentable area of the Premises and the rentable areas
of the Project occupied by such other tenants, to park in those areas designated
for non-reserved parking, subject in each case to Landlord’s rules and
regulations. As of the Commencement Date, Tenant’s share pro rata share of
parking is equal to 3 parking spaces per 1,000 rentable square feet of the
Premises.  Landlord may allocate parking spaces among Tenant and other tenants
in the Project pro rata as described above if Landlord determines that such
parking facilities are becoming crowded. Landlord shall not be responsible for
enforcing Tenant’s parking rights against any third parties, including other
tenants of the Project.

11.

Utilities, Services.  Landlord shall provide, subject to the terms of this
Section 11, water, electricity, HVAC, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), and, with respect to the Common Areas, refuse and trash collection
and janitorial services (collectively, “Utilities”).  Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon.  Landlord may cause, at Tenant’s expense, any
Utilities to be separately metered or charged directly to Tenant by the
provider.  Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.  Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord.  No interruption
or failure of Utilities, from any cause whatsoever other than Landlord’s gross
negligence or willful misconduct, shall result in eviction or constructive
eviction of Tenant, termination of this Lease or, except as provided in the
immediately following paragraph, the abatement of Rent.  Tenant agrees to limit
use of water and sewer with respect to Common Areas to normal restroom use.
 Tenant shall be responsible for obtaining and paying for its own janitorial
services for the Premises using contractors/providers reasonably acceptable to
Landlord.

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then, to the extent that such Service





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 10




Interruption is covered by rental interruption insurance carried by Landlord
pursuant to this Lease, there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 5 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises.  The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services.  For purposes hereof, the term “Essential
Services” shall mean the following services:  access to the Premises, HVAC
service, water, sewer and electricity, but in each case only to the extent that
Landlord has an obligation to provide same to Tenant under this Lease.  The
provisions of this paragraph shall only apply as long as the original Tenant is
the tenant occupying the Premises under this Lease and shall not apply to any
assignee or sublessee.

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide an
emergency generator (“Emergency Generator”)  with not less than the capacity of
the emergency generator located in the Building as of the Commencement Date, and
(ii) to contract with a third party to maintain the Emergency Generator as per
the manufacturer’s standard maintenance guidelines.  Landlord shall have no
obligation to provide Tenant with operational Emergency Generator or back-up
power or to supervise, oversee or confirm that the third party maintaining the
Emergency Generator is maintaining the Emergency Generator as per the
manufacturer’s standard guidelines or otherwise.  Notwithstanding the foregoing,
Landlord shall, at least once per month as part of the maintenance of the
Building, run the Emergency Generator for a period reasonably determined by
Landlord for the purpose of determining whether it operates when started.
 During any period of replacement, repair or maintenance of the Emergency
Generator when the Emergency Generator is not operational, including any delays
thereto due to the inability to obtain parts or replacement equipment, Landlord
shall have no obligation to provide Tenant with an alternative back-up generator
or generators or alternative sources of back-up power.  Tenant expressly
acknowledges and agrees that Landlord does not guaranty that such Emergency
Generator will be operational at all times or that emergency power will be
available to the Premises when needed.

Subject to Tenant complying with all of the provisions of this Lease including,
without limitation, Section 12 hereof, and all applicable Legal Requirements and
Landlord’s rules and regulations, Tenant shall have the right, at Tenant’s sole
cost and expense, to install an emergency generator and related tanks and
equipment as approved by applicable Governmental Authorities (collectively,
“Tenant Emergency Generator”) in a location, subject to applicable Legal
Requirements, adjacent to the Premises and otherwise in a location reasonably
acceptable to both Landlord and Tenant (“Generator Area”).  All such
improvements to the Generator Area shall be of a design and type and with
screening acceptable to Landlord, in Landlord’s reasonable discretion.  Upon the
expiration or earlier termination of the Term, Tenant shall deliver the
Generator Area to Landlord free of any debris and trash and free of any
Hazardous Materials.  The number of parking spaces available to Tenant under
this Lease may be reduced by the number of parking spaces impacted, if any, by
the Tenant Emergency Generator.  Tenant may remove the Tenant Emergency
Generator upon the expiration or earlier termination of the Term; provided,
however, that if Tenant elects to remove the Tenant Emergency Generator at the
expiration or earlier termination of the Term, Tenant shall be required, at
Tenant’s cost, to fully restore the Generator Area to the condition such
Generator Area was in prior to Tenant’s installation of the Tenant Emergency
Generator and restore the Building electrical system affected by the Tenant
Emergency Generator such that it is fully functional following such removal
including, without limitation, re-connecting all Building loads reallocated to
the Tenant Emergency Generator back to their condition prior to the installation
of the Tenant Emergency Generator.  Landlord shall have no obligation to make
any repairs or improvements to the Tenant Emergency Generator or the Generator
Area and Tenant shall maintain the same, at Tenant’s sole cost and expense, in
good repair and condition during the Term as though the same were part of the
Premises.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 11




12.

Alterations and Tenant’s Property.  Any alterations, additions, or improvements
made to the Premises (excepting the Tenant Improvements (as defined in the Work
Letter)) by or on behalf of Tenant, including the installation of additional
locks or bolts of any kind or nature upon any doors or windows in the Premises,
but excluding installation, removal or realignment of furniture systems (other
than removal of furniture systems owned or paid for by Landlord) not involving
any modifications to the structure or connections (other than by ordinary plugs
or jacks) to Building Systems (as defined in Section 13)(“Alterations”) shall be
subject to Landlord’s prior written consent, which may be given or withheld in
Landlord’s sole discretion if any such Alteration affects the structure or
Building Systems and shall not be otherwise unreasonably withheld.  If Landlord
approves any Alterations, Landlord may impose such conditions on Tenant in
connection with the commencement, performance and completion of such Alterations
as Landlord may deem appropriate in Landlord’s reasonable discretion.  Any
request for approval shall be in writing, delivered not less than 15 business
days in advance of any proposed construction, and accompanied by plans,
specifications, bid proposals, work contracts and such other information
concerning the nature and cost of the alterations as may be reasonably requested
by Landlord, including the identities and mailing addresses of all persons
performing work or supplying materials.  Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to ensure that such plans and specifications or
construction comply with applicable Legal Requirements.  Tenant shall cause, at
its sole cost and expense, all Alterations to comply with insurance requirements
and with Legal Requirements and shall implement at its sole cost and expense any
alteration or modification required by Legal Requirements as a result of any
Alterations.  Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to Landlord’s reasonable out-of-pocket costs incurred in connection
with any Alteration.  Before Tenant begins any Alteration, Landlord may post on
and about the Premises notices of non-responsibility pursuant to applicable law.
 Tenant shall reimburse Landlord for, and indemnify and hold Landlord harmless
from, any expense incurred by Landlord by reason of faulty work done by Tenant
or its contractors, delays caused by such work, or inadequate cleanup.  

Prior to commencing any Alterations, Tenant shall furnish security or make other
arrangements reasonably satisfactory to Landlord to assure payment for the
completion of all Alterations work free and clear of liens, and shall provide
(and cause each contractor or subcontractor to provide) certificates of
insurance for workers’ compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction.  Upon completion of
any Alterations, Tenant shall deliver to Landlord:  (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord shall, if requested in writing by Tenant at the time its
approval of any such Installation is requested, notify Tenant that Landlord
requires that Tenant remove such Installation upon the expiration or earlier
termination of the Term, in which event Tenant shall remove such Installation in
accordance with the immediately succeeding sentence.  Upon the expiration or
earlier termination of the Term, Tenant shall remove (i) all wires, cables or
similar equipment which Tenant has installed in the Premises or in the risers or
plenums of the Building, (ii) any Installations for which Landlord has given
Tenant notice of removal in accordance with the immediately preceding sentence,
and (iii) all of Tenant’s Property (as hereinafter defined), and Tenant shall
restore and repair any damage caused by or occasioned as a result of such
removal, including, without limitation, capping off all such connections behind
the walls of the Premises and repairing any holes.  During any restoration
period beyond the expiration or earlier termination of the Term, Tenant shall
pay Rent to Landlord as provided herein as if said space were otherwise occupied
by Tenant.  If Landlord is requested by Tenant or any lender, lessor or other
person or entity claiming an interest in any of Tenant' Property to waive any
lien Landlord may have against any of Tenant's Property, and Landlord consents
to such waiver, then Landlord shall be entitled to be paid as administrative
rent a fee of $1,000 per occurrence for its time and effort in preparing and
negotiating such a waiver of lien.  





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 12




For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future and any Installations required by Landlord
to be removed pursuant to the immediately preceding paragraph, (y) “Tenant’s
Property” means Removable Installations and, other than Installations, any
personal property or equipment of Tenant that may be removed without material
damage to the Premises, and (z) “Installations” means all property of any kind
paid for by Landlord, all Alterations, all fixtures, and all partitions,
hardware, built-in machinery, built-in casework and cabinets and other similar
additions, equipment, property and improvements built into the Premises so as to
become an integral part of the Premises, including, without limitation, fume
hoods which penetrate the roof or plenum area, built-in cold rooms, built-in
warm rooms, walk-in cold rooms, walk-in warm rooms, deionized water systems,
glass washing equipment, autoclaves, chillers, built-in plumbing, electrical and
mechanical equipment and systems, and any power generator and transfer switch.

13.

Landlord’s Repairs.  Landlord, as an Operating Expense, shall maintain all of
the structural (including the foundation, roof, exterior walls, exterior windows
and exterior doors), exterior, parking and other Common Areas of the Project,
including HVAC, electrical, plumbing, fire sprinklers, boilers and all other
building systems serving the Premises and other portions of the Project
(“Building Systems”), in good repair, reasonable wear and tear and uninsured
losses and damages caused by Tenant, or by any of Tenant’s agents, servants,
employees, invitees and contractors (collectively, “Tenant Parties”) excluded.
 Losses and damages caused by Tenant or any Tenant Party shall be repaired by
Landlord, to the extent not covered by insurance, at Tenant’s sole cost and
expense.  Landlord reserves the right to stop Building Systems services when
necessary (i) by reason of accident or emergency, or (ii) for planned repairs,
alterations or improvements, which are, in the judgment of Landlord, desirable
or necessary to be made, until said repairs, alterations or improvements shall
have been completed.  Landlord shall have no responsibility or liability for
failure to supply Building Systems services during any such period of
interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 48 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements.  Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Section, after which Landlord shall make a commercially reasonable effort to
effect such repair.  Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after Tenant’s written notice of the need for such repairs or
maintenance.  Tenant waives its rights under any state or local law to terminate
this Lease or to make such repairs at Landlord’s expense and agrees that the
parties’ respective rights with respect to such matters shall be solely as set
forth herein.  Repairs required as the result of fire, earthquake, flood,
vandalism, war, or similar cause of damage or destruction shall be controlled by
Section 18.

14.

Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense, shall
repair, replace and maintain in good condition all portions of the Premises,
including, without limitation, entries, doors, ceilings, interior windows,
interior walls, and the interior side of demising walls.  Should Tenant fail to
make any such repair or replacement or fail to maintain the Premises, Landlord
shall give Tenant notice of such failure.  If Tenant fails to commence cure of
such failure within 10 days of Landlord’s notice, and thereafter diligently
prosecute such cure to completion, Landlord may perform such work and shall be
reimbursed by Tenant within 10 days after demand therefor; provided, however,
that if such failure by Tenant creates or could create an emergency, Landlord
may immediately commence cure of such failure and shall thereafter be entitled
to recover the costs of such cure from Tenant.  Subject to Sections 17 and 18,
Tenant shall bear the full uninsured cost of any repair or replacement to any
part of the Project that results from damage caused by Tenant or any Tenant
Party and any repair that benefits only the Premises.

15.

Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any mechanic’s
lien filed against the Premises or against the Project for work claimed to have
been done for, or materials claimed to have been furnished to, Tenant within 15
days after the filing thereof, at Tenant’s sole cost and shall otherwise keep
the Premises and the Project free from any liens arising out of work performed,
materials furnished or obligations incurred by Tenant.  Should Tenant fail to
discharge any lien described herein within 15 days of its filing, Landlord shall
have the right, but not the obligation, to pay such claim or





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 13




post a bond or otherwise provide security to eliminate the lien as a claim
against title to the Project and the cost thereof shall be immediately due from
Tenant as Additional Rent.  If Tenant shall lease or finance the acquisition of
office equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises.  In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.  

16.

Indemnification.  Tenant hereby indemnifies and agrees to defend, save and hold
Landlord harmless from and against any and all Claims for injury or death to
persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of use or occupancy of the Premises by Tenant or any
Tenant Party or a breach or default by Tenant in the performance of any of its
obligations hereunder, except to the extent caused by the willful misconduct or
gross negligence of Landlord.  Landlord shall not be liable to Tenant for, and
Tenant assumes all risk of damage to, personal property (including, without
limitation, loss of records kept within the Premises).  Tenant further waives
any and all Claims for injury to Tenant’s business or loss of income relating to
any such damage or destruction of personal property (including, without
limitation, any loss of records).  Landlord shall not be liable for any damages
arising from any act, omission or neglect of any tenant in the Project or of any
other third party.

17.

Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project
(including the Tenant Improvements).  Landlord shall further procure and
maintain commercial general liability insurance with a single loss limit of not
less than $2,000,000 for bodily injury and property damage with respect to the
Project.  Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary, including, but not limited
to, flood, environmental hazard and earthquake, loss or failure of building
equipment, errors and omissions, rental loss during the period of repair or
rebuilding, workers’ compensation insurance and fidelity bonds for employees
employed to perform services and insurance for any improvements installed by
Tenant or which are in addition to the standard improvements customarily
furnished by Landlord without regard to whether or not such are made a part of
the Project.  All such insurance shall be included as part of the Operating
Expenses.  The Project may be included in a blanket policy (in which case the
cost of such insurance allocable to the Project will be determined by Landlord
based upon the insurer’s cost calculations). Tenant shall also reimburse
Landlord for any increased premiums or additional insurance which Landlord
reasonably deems necessary as a result of Tenant’s use of the Premises.  

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements (other than
the Tenant Improvements) installed or placed in the Premises by Tenant at
Tenant’s expense; workers’ compensation insurance with no less than the minimum
limits required by law; employer’s liability insurance with such limits as
required by law; and commercial general liability insurance, with a minimum
limit of not less than $2,000,000 per occurrence for bodily injury and property
damage with respect to the Premises.  Tenant’s commercial general liability
insurance policy shall name Alexandria Real Estate Equities, Inc., and Landlord,
its officers, directors, employees, managers, agents, invitees and contractors
(collectively, “Landlord Parties”), as additional insureds; insure on an
occurrence and not a claims-made basis; be issued by insurance companies which
have a rating of not less than policyholder rating of A and financial category
rating of at least Class X in “Best’s Insurance Guide”; shall not be cancelable
for nonpayment of premium unless 30 days prior written notice shall have been
given to Landlord from the insurer; not contain a hostile fire exclusion;
contain a contractual liability endorsement; and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). Copies of such policies (if
requested  by Landlord), or certificates of insurance showing the limits of
coverage required hereunder and showing Landlord as an additional insured, along
with reasonable evidence of the payment of premiums for the applicable period,
shall be delivered to Landlord by Tenant prior to (i) the earlier to





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 14




occur of  (x) the Commencement Date, or (y) the date that Tenant accesses the
Premises under this Lease, and (ii) each renewal of said insurance.  Tenant’s
policy may be a “blanket policy” with an aggregate per location endorsement
which specifically provides that the amount of insurance shall not be prejudiced
by other losses covered by the policy.  Tenant shall, at least 5 days prior to
the expiration of such policies, furnish Landlord with renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18.

Restoration.  If, at any time during the Term, the Project or the Premises are
damaged or destroyed by a fire or other insured casualty, Landlord shall notify
Tenant in writing within 45 days after discovery of such damage as to the amount
of time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”).  If the Restoration Period
is estimated to exceed 9 months (the “Maximum Restoration Period”), Landlord
may, in such notice, elect to terminate this Lease as of the date that is 75
days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 5
business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period .  Unless
either Landlord or Tenant so elects to terminate this Lease, Landlord shall,
subject to receipt of sufficient insurance proceeds (with any deductible to be
treated as a current Operating Expense), promptly restore the Premises
(excluding the improvements installed by Tenant or by Landlord and paid for by
Tenant), subject to delays arising from the collection of insurance proceeds,
from Force Majeure events or as needed to obtain any license, clearance or other
authorization of any kind required to enter into and restore the Premises issued
by any Governmental Authority having jurisdiction over the use, storage,
handling, treatment, generation, release, disposal, removal or remediation of
Hazardous Materials (as defined in Section 30) in, on or about the Premises
(collectively referred to herein as “Hazardous Materials Clearances”); provided,
however, that if repair or restoration of the Premises is not substantially
complete as of the end of the Maximum Restoration Period or, if longer, the
Restoration Period, Landlord may, in its sole and absolute discretion, elect not
to proceed with such repair and restoration, or Tenant may by written notice to
Landlord delivered within 5 business days of the expiration of the Maximum
Restoration Period or, if longer, the Restoration Period, elect to terminate
this Lease, in





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 15




which event Landlord shall be relieved of its obligation to make such repairs or
restoration and this Lease shall terminate as of the date that is 75 days after
the later of:  (i) discovery of such damage or destruction, or (ii) the date all
required Hazardous Materials Clearances are obtained, but Landlord shall retain
any Rent paid and the right to any Rent payable by Tenant prior to such election
by Landlord or Tenant..

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
 Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period.  Landlord shall also
have the right to terminate this Lease if insurance proceeds are not available
for such restoration.  Rent shall be abated from the date all required Hazardous
Material Clearances are obtained until the Premises are repaired and restored,
in the proportion which the area of the Premises, if any, which is not usable by
Tenant bears to the total area of the Premises, unless Landlord provides Tenant
with other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business.  In the event that no Hazardous Material
Clearances are required to be obtained by Tenant with respect to the Premises,
rent abatement shall commence on the date of discovery of the damage or
destruction.  Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.

Condemnation.  If the whole or any material part of the Premises or the Project
is taken for any public or quasi-public use under governmental law, ordinance,
or regulation, or by right of eminent domain, or by private purchase in lieu
thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s reasonable
judgment, either prevent or materially interfere with Tenant’s use of the
Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date.  If part of the
Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances.  Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
 Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

20.

Events of Default.  Each of the following events shall be a default (“Default”)
by Tenant under this Lease:





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 16




(a)

Payment Defaults.  Tenant shall fail to pay any installment of Rent or any other
payment hereunder when due; provided, however, that Landlord will give Tenant
notice and an opportunity to cure any failure to pay Rent within 3 days of any
such notice not more than once in any 12 month period and Tenant agrees that
such notice shall be in lieu of and not in addition to, or shall be deemed to
be, any notice required by law.

(b)

Insurance.  Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire or shall be reduced or
materially changed, or Landlord shall receive a notice of nonrenewal of any such
insurance and Tenant shall fail to obtain replacement insurance at least 20 days
before the expiration of the current coverage.

(c)

Abandonment.  Tenant shall abandon the Premises.  Tenant shall not be deemed to
have abandoned the Premises if (i) Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises,
Tenant completes Tenant’s obligations with respect to the Surrender Plan in
compliance with Section 28, (ii) Tenant has made reasonable arrangements with
Landlord for the security of the Premises for the balance of the Term, and (iii)
Tenant continues during the balance of the Term to satisfy all of its
obligations under the Lease as they come due.

(d)

Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)

Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 15 days after
any such lien is filed against the Premises.

(f)

Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)

Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h)

Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
10 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 10 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 10 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 30 days from the date of Landlord’s notice.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 17




21.

Landlord’s Remedies.

(a)

Payment By Landlord; Interest.  Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act.  All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.  Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

(b)

Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain.
 Such costs include, but are not limited to, processing and accounting charges
and late charges which may be imposed on Landlord under any Mortgage covering
the Premises.  Therefore, if any installment of Rent due from Tenant is not
received by Landlord within 5 days after the date such payment is due, Tenant
shall pay to Landlord an additional sum equal to 6% of the overdue Rent as a
late charge.  Notwithstanding the foregoing, before assessing a late charge the
first time in any calendar year, Landlord shall provide Tenant written notice of
the delinquency and will waive the right if Tenant pays such delinquency within
5 days thereafter.  The parties agree that this late charge represents a fair
and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant.  In addition to the late charge, Rent not paid when due shall
bear interest at the Default Rate from the 5th day after the date due until
paid.

(c)

Remedies.  Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i)

Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim or damages therefor;

(ii)

Upon any termination of this Lease, whether pursuant to the foregoing Section
21(c)(i) or otherwise, Landlord may recover from Tenant the following:

(A)

The amount of any unpaid rent which has been earned at the time of such
termination; plus

(B)

The amount of the unpaid rent for the balance of the Term; plus

(C)

Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(D)

At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 18




The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Section 21(c)(ii)(A) above,
the “amount” shall be computed by allowing interest at the Default Rate.

(iii)

Landlord may continue this Lease in effect after Tenant’s Default and recover
rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant has the
right to sublet or assign hereunder, subject only to reasonable limitations).
 Accordingly, if Landlord does not elect to terminate this Lease following a
Default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies hereunder, including the right to
recover all Rent as it becomes due.

(iv)

Whether or not Landlord elects to terminate this Lease following a Default by
Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

(v)

Independent of the exercise of any other remedy of Landlord hereunder or under
applicable law, Landlord may conduct an environmental test of the Premises as
generally described in Section 30(d) hereof, at Tenant’s expense.

(d)

Effect of Exercise.  Exercise by Landlord of any remedies hereunder or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, it being understood that such
surrender and/or termination can be effected only by the express written
agreement of Landlord and Tenant.  Any law, usage, or custom to the contrary
notwithstanding, Landlord shall have the right at all times to enforce the
provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.  To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge.  Any reletting
of the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine.  Landlord shall not be liable
for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or collect rent due in respect of such
reletting or otherwise to mitigate any damages arising by reason of Tenant’s
Default.  In no event shall Landlord have any duty or obligation to mitigate
damages.

22.

Assignment and Subletting.

(a)

General Prohibition.  Without Landlord’s prior written consent subject to and on
the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 25%





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 19




or more of the issued and outstanding shares or other ownership interests of
such corporation are, or voting control is, transferred (but excepting transfers
upon deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22.  

(b)

Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
 (i) grant such consent, (ii) refuse such consent, in its reasonable discretion;
or (iii) terminate this Lease with respect to the space described in the
Assignment Notice as of the Assignment Date (an “Assignment Termination”). Among
other reasons, it shall be reasonable for Landlord to withhold its consent in
any of these instances:  (1) the proposed assignee or subtenant is a
governmental agency; (2) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or subtenant would entail any alterations that
would lessen the value of the leasehold improvements in the Premises, or would
require increased services by Landlord; (3) in Landlord’s reasonable judgment,
the proposed assignee or subtenant is engaged in areas of scientific research or
other business concerns that are controversial; (4) in Landlord’s reasonable
judgment, the proposed assignee or subtenant lacks the creditworthiness to
support the financial obligations it will incur under the proposed assignment or
sublease; (5) in Landlord’s reasonable judgment, the character, reputation, or
business of the proposed assignee or subtenant is inconsistent with the desired
tenant-mix or the quality of other tenancies in the Project or is inconsistent
with the type and quality of the nature of the Building; (6) Landlord has
received from any prior landlord to the proposed assignee or subtenant a
negative report concerning such prior landlord’s experience with the proposed
assignee or subtenant; (7) Landlord has experienced previous defaults by or is
in litigation with the proposed assignee or subtenant; (8) the use of the
Premises by the proposed assignee or subtenant will violate any applicable Legal
Requirement; (9) the proposed assignee or subtenant, or any entity that,
directly or indirectly, controls, is controlled by, or is under common control
with the proposed assignee or subtenant, is then an occupant of the Project;
(10) the proposed assignee or subtenant is an entity with whom Landlord is
negotiating to lease space in the Project; or (11) the assignment or sublease is
prohibited by Landlord’s lender. If Landlord delivers notice of its election to
exercise an Assignment Termination, Tenant shall have the right to withdraw such
Assignment Notice by written notice to Landlord of such election within 5
business days after Landlord’s notice electing to exercise the Assignment
Termination.  If Tenant withdraws such Assignment Notice, this Lease shall
continue in full force and effect.  If Tenant does not withdraw such Assignment
Notice, this Lease, and the term and estate herein granted, shall terminate as
of the Assignment Date with respect to the space described in such Assignment
Notice.  No failure of Landlord to exercise any such option to terminate this
Lease, or to deliver a timely notice in response to the Assignment Notice, shall
be deemed to be Landlord’s consent to the proposed assignment, sublease or other
transfer.  Tenant shall pay to Landlord a fee equal to One Thousand Five Hundred
Dollars ($1,500) in connection with its consideration of any Assignment Notice
and/or its preparation or review of any consent documents.  Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease  or a subletting of
any portion of the Premises to any entity controlling, controlled by or under
common control with Tenant (a Permitted Assignment”) shall not be required,
provided that Landlord shall have the right to approve the form of any such
sublease or assignment.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 20




(c)

Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)

that any assignee or subtenant agree, in writing at the time of such assignment
or subletting, that if Landlord gives such party notice that Tenant is in
default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)

A list of Hazardous Materials, certified by the proposed assignee or sublessee
to be true and correct, which the proposed assignee or sublessee intends to use,
store, handle, treat, generate in or release or dispose of from the Premises,
together with copies of all documents relating to such use, storage, handling,
treatment, generation, release or disposal of Hazardous Materials by the
proposed assignee or subtenant in the Premises or on the Project, prior to the
proposed assignment or subletting, including, without limitation:  permits;
approvals; reports and correspondence; storage and management plans; plans
relating to the installation of any storage tanks to be installed in or under
the Project (provided, said installation of tanks shall only be permitted after
Landlord has given its written consent to do so, which consent may be withheld
in Landlord’s sole and absolute discretion); and all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks.  Neither Tenant nor any such proposed assignee or
subtenant is required, however, to provide Landlord with any portion(s) of the
such documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities.

(d)

No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any assignment
or subletting, Tenant and any guarantor or surety of Tenant’s obligations under
this Lease shall at all times remain fully and primarily responsible and liable
for the payment of Rent and for compliance with all of Tenant’s other
obligations under this Lease.  If the Rent due and payable by a sublessee or
assignee (or a combination of the rental payable under such sublease or
assignment plus any bonus or other consideration therefor or incident thereto in
any form) exceeds the rental payable under this Lease, (excluding however, any
Rent payable under this Section) (“Excess Rent”), then Tenant shall be bound and
obligated to pay Landlord as Additional Rent hereunder 50% of such Excess Rent
within 10 days following receipt thereof by Tenant.  If Tenant shall sublet the
Premises or any part thereof, Tenant hereby immediately and irrevocably assigns
to Landlord, as security for Tenant’s obligations under this Lease, all rent
from any such subletting, and Landlord as assignee and as attorney-in-fact for
Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent and apply it toward Tenant’s obligations under this Lease;
except that, until the occurrence of a Default, Tenant shall have the right to
collect such rent.

(e)

No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease.  The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f)

Prior Conduct of Proposed Transferee.  Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 21




or disposal of Hazardous Materials (including, without limitation, any order
related to the failure to make a required reporting to any Governmental
Authority), or (iii) because of the existence of a pre-existing environmental
condition in the vicinity of or underlying the Project, the risk that Landlord
would be targeted as a responsible party in connection with the remediation of
such pre-existing environmental condition would be materially increased or
exacerbated by the proposed use of Hazardous Materials by such proposed assignee
or sublessee, Landlord shall have the absolute right to refuse to consent to any
assignment or subletting to any such party.

23.

Estoppel Certificate.  Tenant shall, within 10 business days of written notice
from Landlord, execute, acknowledge and deliver a statement in writing in any
form reasonably requested by a proposed lender or purchaser, (i) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease as so modified is
in full force and effect) and the dates to which the rental and other charges
are paid in advance, if any, (ii) acknowledging that there are not any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (iii) setting forth such further information with respect to
the status of this Lease or the Premises as may be requested thereon.  Any such
statement may be relied upon by any prospective purchaser or encumbrancer of all
or any portion of the real property of which the Premises are a part.  If Tenant
has failed to execute and deliver an estoppel certificate as required pursuant
to this Section 23 within 10 business days of written notice from Landlord,
Landlord shall deliver a second written notice to Tenant.  Tenant’s failure to
deliver such statement within 5 days after Landlord’s delivery of such second
notice shall, at the option of Landlord, constitute a Default under this Lease,
and, in any event, shall be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.  

24.

Quiet Enjoyment.  So long as Tenant is not in Default under this Lease, Tenant
shall, subject to the terms of this Lease, at all times during the Term, have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.

25.

Prorations.  All prorations required or permitted to be made hereunder shall be
made on the basis of a 360 day year and 30 day months.

26.

Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project provided that Landlord has delivered written notice thereof to
Tenant.  The current rules and regulations are attached hereto as Exhibit E.  If
there is any conflict between said rules and regulations and other provisions of
this Lease, the terms and provisions of this Lease shall control.  Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project and shall not enforce such rules and
regulations in a discriminatory manner.

27.

Subordination.  This Lease and Tenant’s interest and rights hereunder are hereby
made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder.  Tenant agrees upon demand to execute, acknowledge
and deliver such instruments, confirming such subordination, and such
instruments of attornment as shall be requested by any such Holder, provided any
such instruments contain appropriate non-disturbance provisions assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24 hereof.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution,





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 22




delivery and recording of such Mortgage and had been assigned to such Holder.
 The term “Mortgage” whenever used in this Lease shall be deemed to include
deeds of trust, security assignments and any other encumbrances, and any
reference to the “Holder” of a Mortgage shall be deemed to include the
beneficiary under a deed of trust.

28.

Surrender.  Upon the expiration of the Term or earlier termination of Tenant’s
right of possession, Tenant shall surrender the Premises to Landlord in the same
condition as received, subject to any Alterations or Installations permitted by
Landlord to remain in the Premises, free of Hazardous Materials brought upon,
kept, used, stored, handled, treated, generated in, or released or disposed of
from, the Premises by any person other than a Landlord Party (collectively,
“Tenant HazMat Operations”) and released of all Hazardous Materials Clearances,
broom clean, ordinary wear and tear and casualty loss and condemnation covered
by Sections 18 and 19 excepted.  At least 3 months prior to the surrender of the
Premises, Tenant shall deliver to Landlord a narrative description of the
actions proposed (or required by any Governmental Authority) to be taken by
Tenant in order to surrender the Premises (including any Installations permitted
by Landlord to remain in the Premises) at the expiration or earlier termination
of the Term, free from any residual impact from the Tenant HazMat Operations and
otherwise released for unrestricted use and occupancy (the “Surrender Plan”).
 Such Surrender Plan shall be accompanied by a current listing of (i) all
Hazardous Materials licenses and permits held by or on behalf of any Tenant
Party with respect to the Premises, and (ii) all Hazardous Materials used,
stored, handled, treated, generated, released or disposed of from the Premises,
and shall be subject to the review and approval of Landlord’s environmental
consultant.  In connection with the review and approval of the Surrender Plan,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such additional non-proprietary information concerning Tenant HazMat Operations
as Landlord shall request.  On or before such surrender, Tenant shall deliver to
Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations.  Tenant
shall reimburse Landlord, as Additional Rent, for the actual out-of pocket
expense incurred by Landlord for Landlord’s environmental consultant to review
and approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $2,000.  Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key (not to exceed $10 per card or $5 per
key)or the cost of reprogramming the access security system in which such access
card was used or changing the lock or locks opened by such lost key.  Any
Tenant’s Property, Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention
and/or disposition of such property.  All obligations of Tenant hereunder not
fully performed as of the termination of the Term, including the obligations of
Tenant under Section 30 hereof, shall survive the expiration or earlier
termination of the Term, including, without limitation, indemnity obligations,
payment obligations with respect to Rent and obligations concerning the
condition and repair of the Premises.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 23




29.

Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD WAIVE
ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30.

Environmental Requirements.

(a)

Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination.  This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises.  Without limiting
the foregoing, if the presence of any Hazardous Materials on the Premises, the
Building, the Project or any adjacent property caused or permitted by Tenant or
any Tenant Party results in any contamination of the Premises, the Building, the
Project or any adjacent property, Tenant shall promptly take all actions at its
sole expense and in accordance with applicable Environmental Requirements as are
reasonably necessary to return the Premises, the Building, the Project or any
adjacent property to the condition existing prior to the time of such
contamination, provided that Landlord’s approval of such action shall first be
obtained, which approval shall not unreasonably be withheld so long as such
actions would not potentially have any material adverse long-term or short-term
effect on the Premises, the Building or the Project.

(b)

Business.  Landlord acknowledges that it is not the intent of this Section 30 to
prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”).  Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year and shall also deliver an
updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises.  Tenant shall deliver to Landlord true and correct copies of the
following





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 24




documents (the “Haz Mat Documents”) relating to the use, storage, handling,
treatment, generation, release or disposal of Hazardous Materials prior to the
Commencement Date, or if unavailable at that time, concurrent with the receipt
from or submission to a Governmental Authority:  permits; approvals; reports and
correspondence; storage and management plans, notice of violations of any Legal
Requirements; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent may be withheld in Landlord’s sole and absolute discretion); all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks; and a Surrender Plan (to the
extent surrender in accordance with Section 28 cannot be accomplished in 3
months).  Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.  It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors.

(c)

Tenant Representation and Warranty.  Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor, to Tenant’s knowledge, any of its legal
predecessors has been required by any prior landlord, lender or Governmental
Authority at any time to take remedial action in connection with Hazardous
Materials contaminating a property which contamination was permitted by Tenant
or such predecessor or resulted from Tenant’s or such predecessor’s action or
use of the property in question, and (ii) Tenant is not subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority).  If Landlord
determines that this representation and warranty was not true as of the date of
this Lease, Landlord shall have the right to terminate this Lease in Landlord’s
sole and absolute discretion.

(d)

Testing.  Landlord shall have the right to conduct annual tests of the Premises
to determine whether any contamination of the Premises or the Project has
occurred as a result of Tenant’s use.  Tenant shall be required to pay the cost
of such annual test of the Premises; provided, however, that if Tenant conducts
its own tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant. In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises.  In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party.  If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests.  If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense).  Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
 Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing in accordance
with all Environmental Requirements.  Landlord’s receipt of or satisfaction with
any environmental assessment in no way waives any rights which Landlord may have
against Tenant.

(e)

Control Areas.  Tenant shall be allowed to utilize up to its pro rata share of
the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage.  As used in the preceding sentence, Tenant's pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone.  For purposes of example only, if a control
area or zone contains 10,000 rentable square feet and 2,000 rentable square feet
of a tenant's premises are located within such control area or zone (while such





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 25




premises as a whole contains 5,000 rentable square feet), the applicable
tenant's pro rata share of such control area would be 20%.

(f)

Underground Tanks.  If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now exists or may hereafter be adopted
or amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.

(g)

Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall survive
the expiration or earlier termination of the Lease.  During any period of time
after the expiration or earlier termination of this Lease required by Tenant or
Landlord to complete the removal from the Premises of any Hazardous Materials
(including, without limitation, the release and termination of any licenses or
permits restricting the use of the Premises and the completion of the approved
Surrender Plan), Tenant shall continue to pay the full Rent in accordance with
this Lease for any portion of the Premises not relet by Landlord in Landlord’s
sole discretion, which Rent shall be prorated daily.

(h)

Definitions.  As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31.

Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices.  All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 26




32.

Inspection and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose.  Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose.  Landlord may erect a suitable sign
on the Premises stating the Premises are available to let or that the Project is
available for sale.  Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use.  At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions.  Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.  Landlord shall use reasonable
efforts to comply with Tenant’s reasonable security, confidentiality and safety
requirements with respect to entering restricted portions of the Premises;
provided, however, that Tenant has notified Landlord of such security,
confidentiality and safety requirements simultaneously with or prior to
Landlord’s entry into the Premises.

33.

Security.  Tenant acknowledges and agrees that security devices and services, if
any, while intended to deter crime may not in given instances prevent theft or
other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
to Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.  Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project.  Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts. Tenant shall have the
right to install, prior to the commencement Date or any other time during the
Term, as an Alteration pursuant to Section 12, an access control system or
security system within the Premises, at Tenant’s sole cost and expense, subject
to Landlord’s prior written approval, which approval shall not be unreasonably
withheld.

34.

Force Majeure.  Landlord shall not responsible or liable for delays in the
performance of its obligations hereunder when caused by, related to, or arising
out of acts of God, sinkholes or subsidence, strikes, lockouts, or other labor
disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”).  

35.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker") in connection
with this transaction and that no Broker brought about this transaction, other
than Synergy Commercial Advisors and Cresa Carolinas.  Landlord and Tenant each
hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than the broker, if any named in this Section 35,
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.

36.

Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH HEREIN
OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:  (A)
LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 27




(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE
FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.

Severability.  If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.

Signs; Exterior Appearance.  Tenant shall not, without the prior written consent
of Landlord, which may be granted or withheld in Landlord’s sole discretion:
 (i) attach any awnings, exterior lights, decorations, balloons, flags,
pennants, banners, painting or other projection to any outside wall of the
Project, (ii) use any curtains, blinds, shades or screens other than Landlord’s
standard window coverings, (iii) coat or otherwise sunscreen the interior or
exterior of any windows, (iv) place any bottles, parcels, or other articles on
the window sills, (v) place any equipment, furniture or other items of personal
property on any exterior balcony, or (vi) paint, affix or exhibit on any part of
the Premises or the Project any signs, notices, window or door lettering,
placards, decorations, or advertising media of any type which can be viewed from
the exterior of the Premises.  Suite entry signage and Tenant’s name on the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Landlord, and shall be of a size, color and type
acceptable to Landlord.  Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering.  The directory
tablet shall be provided exclusively for the display of the name and location of
tenants.

Tenant shall have the non-exclusive right to display, at Landlord’s cost,
signage bearing Tenant’s name on the monument sign at the Project (“Monument
Sign”).  Tenant further acknowledges and agrees that Tenant’s signage on the
Monument Sign including, without limitation, the location, size, color and type,
shall be subject to Landlord’s prior written approval, and shall be consistent
with Landlord’s signage program at the Project and applicable Legal
Requirements.  Tenant shall be responsible, at Tenant’s sole cost and expense,
for the maintenance of Tenant’s signage on the Monument Sign, for the removal of
Tenant’s signage from the Monument Sign at the expiration or earlier termination
of this Lease and for the repair all damage resulting from such removal.

39.

Right to Expand.

(a)

Expansion in the Building.  Tenant shall, during the Base Term, have the right,
but not the obligation, to expand the Premises (the “Expansion Right”) to
include the Expansion Space upon the terms and conditions set forth in this
Section.  For purposes of this Section 39(a), “Expansion Space”





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 28




shall mean that certain portion of the Building, consisting of approximately
4,764 rentable square feet as shown on Exhibit G attached hereto, to the extent
that such Expansion Space is not occupied by a tenant or which is occupied by an
existing tenant whose lease is expiring within 6 months or less and such tenant
does not wish to renew (whether or not such tenant has a right to renew) its
occupancy of such space.  If the Expansion Space becomes available, Landlord
shall, at such time as Landlord shall elect so long as Tenant’s rights hereunder
are preserved, deliver to Tenant written notice (the “Expansion Notice”) of the
availability of such Expansion Space, together with the terms and conditions on
which Landlord is prepared to lease Tenant such Expansion Space.  Tenant shall
have 5 business days following delivery of the Expansion Notice to deliver to
Landlord written notification of Tenant’s exercise of the Expansion Right with
respect to the Space (“Exercise Notice”).  Tenant shall be entitled to lease
such Expansion Space upon the terms and conditions set forth in the Expansion
Notice.  Notwithstanding anything to the contrary contained herein, Tenant shall
have no right to exercise the Expansion Right and the provisions of this Section
39(a) shall no longer apply after the date that is 9 months prior to the
expiration of the Base Term if Tenant has not exercised its Extension Right
pursuant to Section 40.  If Tenant fails to deliver an Exercise Notice to
Landlord for the Expansion Space within the required 5 business day period,
Tenant shall be deemed to have waived its rights under this Section 39(a) to
lease the Expansion Space, and Landlord shall have the right to lease the
Expansion Space to any third party on any terms and conditions acceptable to
Landlord.

(b)

Amended Lease.  If: (i) Tenant fails to timely deliver an Exercise Notice, or
(ii) after the expiration of a period of 15 business days after Landlord’s
delivery to Tenant of a lease amendment for Tenant’s lease of the Expansion
Space no lease amendment for the Expansion Space acceptable to both parties each
in their sole and absolute discretion, has been executed, Tenant shall,
notwithstanding anything to the contrary contained herein, be deemed to have
waived its right to lease such Expansion Space.  Landlord and Tenant agree to
use reasonable good faith efforts to negotiate such amendment.

(c)

Exceptions.  Notwithstanding the above, the Expansion Right shall, at Landlord’s
option, not be in effect and may not be exercised by Tenant:

(i)

during any period of time that Tenant is in Default under any provision of the
Lease; or

(ii)

if Tenant has been in Default under any provision of the Lease 3 or more times,
whether or not the Defaults are cured, during the 12 month period prior to the
date on which Tenant seeks to exercise the Expansion Right.

(d)

Termination.  The Expansion Right shall, at Landlord’s option, terminate and be
of no further force or effect even after Tenant’s due and timely exercise of the
Expansion Right, if, after such exercise, but prior to the commencement date of
the lease of such Expansion Space, (i) Tenant fails to timely cure any default
by Tenant under the Lease; or (ii) Tenant has Defaulted 3 or more times during
the period from the date of the exercise of the Expansion Right to the date of
the commencement of the lease of the Expansion Space, whether or not such
Defaults are cured.

(e)

Rights Personal.  The Expansion Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that it may be assigned in
connection with any Permitted Assignment of this Lease.

(f)

No Extensions.  The period of time within which the Expansion Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Expansion Right.

40.

Right to Extend Term.  Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 29




(a)

Extension Rights.  Tenant shall have 1 right (an “Extension Right”) to extend
the term of this Lease for 5 years (an “Extension Term”) on the same terms and
conditions as this Lease (other than with respect to Base Rent and the Work
Letter) by giving Landlord written notice of its election to exercise the
Extension Right at least 9 months prior to the expiration of the Base Term of
the Lease.

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below).  Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined.  As used herein, “Market Rate” shall mean the then market rental
rate as determined by Landlord and agreed to by Tenant, which shall in no event
be less than the Base Rent payable as of the date immediately preceding the
commencement of such Extension Term increased by the Rent Adjustment Percentage
multiplied by such Base Rent.  

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 40(b).  Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 40(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.  

(b)

Arbitration.  

(i)

Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”).  If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
 If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations.  If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator.  If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent for the Extension Term.
 The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator.  If the 2 Arbitrators so selected
cannot agree on the selection of the third Arbitrator within the time above
specified, then either party, on behalf of both parties, may request such
appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent.

(ii)

The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable.  The
decision of the single Arbitrator shall be final and binding upon the parties.
 The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties.  Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties.  If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made.  After the determination
of the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant.  Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

(iii)

An “Arbitrator” shall be any person appointed by or on behalf of either party or
appointed pursuant to the provisions hereof and:  (i) shall be (A) a member of
the American Institute of Real Estate Appraisers with not less than 10 years of
experience in the appraisal of





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 30




improved office and high tech industrial real estate in the greater
Raleigh-Durham metropolitan area, or (B) a licensed commercial real estate
broker with not less than 15 years experience representing landlords and/or
tenants in the leasing of high tech or life sciences space in the greater
Raleigh-Durham metropolitan area, (ii) devoting substantially all of their time
to professional appraisal or brokerage work, as applicable, at the time of
appointment and (iii) be in all respects impartial and disinterested.

(c)

Rights Personal.  The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

(d)

Exceptions.  Notwithstanding anything set forth above to the contrary, at
Landlord’s option, the Extension Right shall not be in effect and Tenant may not
exercise the Extension Right:

(i)

during any period of time that Tenant is in Default under any provision of this
Lease; or

(ii)

if Tenant has been in Default under any provision of this Lease 3 or more times,
whether or not the Defaults are cured, during the 12 month period immediately
prior to the date that Tenant intends to exercise an Extension Right, whether or
not the Defaults are cured.

(e)

No Extensions.  The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

(f)

Termination.  The Extension Right shall, at Landlord’s option, terminate and be
of no further force or effect even after Tenant’s due and timely exercise of the
Extension Right, if, after such exercise, but prior to the commencement date of
the Extension Term, (i) Tenant fails to timely cure any default by Tenant under
this Lease; or (ii) Tenant has Defaulted 3 or more times during the period from
the date of the exercise of the Extension Right to the date of the commencement
of the Extension Term, whether or not such Defaults are cured.

41.

Early Termination Right.  Tenant shall have the right, subject to the provisions
of this Section 41, to terminate the Lease ("Termination Right") with respect to
the entire Premises only as of the date that is 36 months after the Rent
Commencement Date ("Early Termination Date"), so long as Tenant delivers to
Landlord (i) a written notice ("Termination Notice"), of its exercise of its
Termination Right on or before the date that is 6 months prior to the Early
Termination Date, and (ii) concurrent with Tenant’s delivery to Landlord of the
Termination Notice, deliver to Landlord the sum of (1) the unamortized amount of
the costs incurred by Landlord in connection with Landlord’s Work, and (2) all
of the unamortized leasing commissions paid by Landlord in connection with
Tenant’s lease of the Premises (collectively, the “Early Termination Payment”).
 If Tenant timely and properly exercises the Termination Right, Tenant shall
vacate the Premises and deliver possession thereof to Landlord in the condition
required by the terms of the Lease on or before the Early Termination Date and
Tenant shall have no further obligations under the Lease except for those
accruing prior to the Early Termination Date and those which, pursuant to the
terms of the Lease, survive the expiration or early termination of the Lease.
 In the event that Tenant either (x) does not deliver to Landlord the
Termination Notice and the Early Termination Payment within the time period
provided in this Section 41, or (y) if Tenant exercises its Expansion Right
pursuant to Section 39, Tenant shall be deemed to have waived its Termination
Right and the provisions of this Section 41 shall have no further force or
effect.

42.

Intentionally Omitted.

43.

Miscellaneous.

(a)

Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 31




delivered in person, or upon actual receipt if delivered by reputable overnight
guaranty courier, addressed and sent to the parties at their addresses set forth
above.  Landlord and Tenant may from time to time by written notice to the other
designate another address for receipt of future notices.

(b)

Joint and Several Liability.  If and when included within the term “Tenant,” as
used in this instrument, there is more than one person or entity, each shall be
jointly and severally liable for the obligations of Tenant.

(c)

Financial Information.  Tenant shall furnish Landlord  with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term, (iii) at Landlord’s request from time to time, updated business
plans, including cash flow projections and/or pro forma balance sheets and
income statements, all of which shall be treated by Landlord as confidential
information belonging to Tenant, (iv) corporate brochures and/or profiles
prepared by Tenant for prospective investors, and (v) any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders.  So long as Tenant is a “public company” and its financial
information is publicly available, then the foregoing delivery requirements of
this Section 43(c) shall not apply.

(d)

Recordation.  This Lease shall in no event be filed by or on behalf of Tenant in
any public record.  Notwithstanding the foregoing, upon Tenant’s request and at
Tenant’s sole cost and expense, Landlord shall execute and properly notarize a
memorandum of lease prepared by Tenant which memorandum shall contain only the
following information and any other additional information that may be required
by applicable law: (i) the names of the parties to this Lease, (ii) description
of the Premises and the Project, and (iii) the Term.  Tenant shall file such
memorandum of lease, at Tenant’s sole cost.  If Tenant fails, after written
request from Landlord, to record a termination of the memorandum on the
expiration or earlier termination of this Lease, Tenant shall be responsible for
any damages suffered by Landlord (from any cause including, without limitation,
resulting from any indemnities or certifications which may be made by Landlord
in favor of third parties).  The provisions of this Section 43(d) shall survive
the expiration or earlier termination of this Lease.

(e)

Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)

Not Binding Until Executed.  The submission by Landlord to Tenant of this Lease
shall have no binding force or effect, shall not constitute an option for the
leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)

Limitations on Interest.  It is expressly the intent of Landlord and Tenant at
all times to comply with applicable law governing the maximum rate or amount of
any interest payable on or in connection with this Lease.  If applicable law is
ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 32




(h)

Choice of Law.  Construction and interpretation of this Lease shall be governed
by the internal laws of the state in which the Premises are located, excluding
any principles of conflicts of laws.

(i)

Time.  Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(j)

OFAC.  Tenant, and all beneficial owners of Tenant, are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

(k)

Incorporation by Reference.  All exhibits and addenda attached hereto are hereby
incorporated into this Lease and made a part hereof.  If there is any conflict
between such exhibits or addenda and the terms of this Lease, such exhibits or
addenda shall control.

(l)

Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m)

No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n)

Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

[Signatures are on next page]





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Net Multi-Tenant Laboratory

801 Capitola/Heat Biologics - Page 33




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:




HEAT BIOLOGICS, INC.,

a Delaware corporation










By:  

_____________________________________

Its:

_____________________________________







LANDLORD:




ARE-100/800/801 CAPITOLA, LLC,
a Delaware limited liability company




By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner


By:

______________________

Name:

______________________

Title:

______________________











  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 1




EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

[htbx_ex10z39005.jpg] [htbx_ex10z39005.jpg]





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 1




EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

[htbx_ex10z39006.jpg] [htbx_ex10z39006.jpg]





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 1




EXHIBIT C TO LEASE

WORK LETTER

THIS OFFICE PREMISES WORK LETTER dated ________________, 2014 (this "Work
Letter") is made and entered into by and between ARE-100/800/801 CAPITOLA, LLC,
a Delaware limited liability company ("Landlord"), and HEAT BIOLOGICS, INC., a
Delaware corporation ("Tenant"), and is attached to and made a part of the Lease
dated _______________, 2014 (the "Lease"), by and between Landlord and Tenant.
 Any initially capitalized terms used but not defined herein shall have the
meanings given them in the Lease.

1.

General Requirements.

(a)

Tenant's Authorized Representative.  Tenant designates Jennifer Kelly and Matt
Czajkowski (either such individual acting alone, "Tenant's Representative") as
the only persons authorized to act for Tenant pursuant to this Work Letter.
 Landlord shall not be obligated to respond to or act upon any request,
approval, inquiry or other communication ("Communication") from or on behalf of
Tenant in connection with this Work Letter unless such Communication is in
writing from Tenant's Representative.  Tenant may change either Tenant's
Representative at any time upon not less than 5 business days advance written
notice to Landlord.  Neither Tenant nor Tenant's Representative shall be
authorized to direct Landlord's contractors in the performance of Landlord's
Work (as hereinafter defined).

(b)

Landlord's Authorized Representative.  Landlord designates Oliver Sherrill and
Melissa Verdery (either such individual acting alone, "Landlord's
Representative") as the only persons authorized to act for Landlord pursuant to
this Work Letter.  Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord's Representative.  Landlord may change either Landlord's Representative
at any time upon not less than 5 business days advance written notice to Tenant.
Landlord's Representative shall be the sole persons authorized to direct
Landlord's contractors in the performance of Landlord's Work.

(c)

Architects, Consultants and Contractors.  Landlord and Tenant hereby acknowledge
and agree that:  (i) the general contractor and any subcontractors for the
Tenant Improvements shall be selected by Landlord, subject to Tenant's approval,
which approval shall not be unreasonably withheld, conditioned or delayed, and
(ii) Integrated Design shall be the architect (the "TI Architect") for the
Tenant Improvements.  

2.

Tenant Improvements.

(a)

Tenant Improvements Defined.  As used herein, "Tenant Improvements" shall mean
all improvements to the Project of a fixed and permanent nature as shown on the
TI Construction Drawings, as defined in Section 2(c) below.  Other than
Landlord's Work (as defined in Section 3(a) below, Landlord shall not have any
obligation whatsoever with respect to the finishing of the Premises for Tenant's
use and occupancy.

(b)

Tenant's Space Plans.  Landlord and Tenant acknowledge and agree that the plan
attached hereto as Schedule 1 (the “Space Plan”) has been approved by both
Landlord and Tenant.  Landlord and Tenant further acknowledge and agree that any
changes to the Space Plan constitute a Change Request the cost of which changes
shall be paid for by Tenant. Tenant shall be solely responsible for all costs
incurred by Landlord to alter the Building (or Landlord's plans for the
Building) as a result of Tenant's requested changes.  

(c)

Working Drawings.  Landlord shall cause the TI Architect to prepare and deliver
to Tenant for review and comment construction plans, specifications and drawings
for the Tenant Improvements ("TI Construction Drawings"), which TI Construction
Drawings shall be prepared





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 2




substantially in accordance with the Space Plan.  Tenant shall be solely
responsible for ensuring that the TI Construction Drawings reflect Tenant's
requirements for the Tenant Improvements.  Tenant shall deliver its written
comments on the TI Construction Drawings to Landlord not later than 5 business
days after Tenant's receipt of the same; provided, however, that Tenant may not
disapprove any matter that is consistent with the Space Plan without submitting
a Change Request.  Landlord and the TI Architect shall consider all such
comments in good faith and shall, within 10 business days after receipt, notify
Tenant how Landlord proposes to respond to such comments, but Tenant's review
rights pursuant to the foregoing sentence shall not delay the design or
construction schedule for the Tenant Improvements.  Any disputes in connection
with such comments shall be resolved in accordance with Section 2(d) hereof.
 Provided that the design reflected in the TI Construction Drawings is
consistent with the Space Plan, Tenant shall approve the TI Construction
Drawings submitted by Landlord, unless Tenant submits a Change Request.  Once
approved by Tenant, subject to the provisions of Section 4 below, Landlord shall
not materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in Section
3(b) below).

(d)

Approval and Completion.  It is hereby acknowledged by Landlord and Tenant that
the TI Construction Drawings must be completed and approved no later than
December 6, 2013, in order for the Landlord’s Work to be Substantially Completed
by the Target Commencement Date.  Upon any dispute regarding the design of the
Tenant Improvements, which is not settled within 10 business days after notice
of such dispute is delivered by one party to the other, Tenant may make the
final decision regarding the design of the Tenant Improvements, provided (i)
Tenant acts reasonably and such final decision is either consistent with or a
compromise between Landlord's and Tenant's positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable by Tenant, and (iii) Tenant's decision will not affect
the base Building, structural components of the Building or any Building
systems.  Any changes to the TI Construction Drawings following Landlord's and
Tenant's approval of same requested by Tenant shall be processed as provided in
Section 4 hereof.

3.

Performance of Landlord's Work.

(a)

Definition of Landlord's Work.  As used herein, "Landlord's Work" shall mean the
work of constructing the Tenant Improvements.

(b)

Commencement and Permitting.  Landlord shall commence construction of the Tenant
Improvements upon obtaining a building permit (the "TI Permit") authorizing the
construction of the Tenant Improvements consistent with the TI Construction
Drawings approved by Tenant.  The cost of obtaining the TI Permit shall be
payable by Landlord.  Tenant shall assist Landlord in obtaining the TI Permit.
 If any Governmental Authority having jurisdiction over the construction of
Landlord's Work or any portion thereof shall impose terms or conditions upon the
construction thereof that:  (i) are inconsistent with Landlord's obligations
hereunder, (ii) increase the cost of constructing Landlord's Work, or (iii) will
materially delay the construction of Landlord's Work, Landlord and Tenant shall
reasonably and in good faith seek means by which to mitigate or eliminate any
such adverse terms and conditions.

(c)

Completion of Landlord's Work.  Landlord shall substantially complete or cause
to be substantially completed Landlord's Work in a good and workmanlike manner,
in accordance with the TI Permit subject, in each case, to Minor Variations and
normal "punch list" items of a non-material nature that do not interfere with
the use of the Premises ("Substantial Completion" or "Substantially Complete").
Notwithstanding anything to the contrary contained herein, any Minor Variations
not completed as of the Substantial Completion of Landlord’s Work shall be of a
non-material nature that does not interfere with the use of the Premises. Upon
Substantial Completion of Landlord's Work, Landlord shall require the TI
Architect and the general contractor to execute and deliver, for the benefit of
Tenant and Landlord, a Certificate of Substantial Completion in the form of the
American Institute of Architects ("AIA") document G704.  For purposes of this
Work Letter, "Minor Variations" shall mean any modifications reasonably
required:  (i) to comply with all applicable Legal Requirements and/or to obtain
or to comply with any required permit (including the TI Permit); (ii) to comply
with any request by Tenant for modifications to Landlord's Work; (iii) to
comport with good design, engineering, and construction





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 3




practices that are not material; or (iv) to make reasonable adjustments for
field deviations or conditions encountered during the construction of Landlord's
Work.  

(d)

Selection of Materials.  Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord's sole and absolute subjective discretion.
 As to all building materials and equipment that Landlord is obligated to supply
under this Work Letter, Landlord shall select the manufacturer thereof in its
sole and absolute subjective discretion.

(e)

Delivery of the Premises.  When Landlord's Work is Substantially Complete,
subject to the remaining terms and provisions of this Section 3(e), Tenant shall
accept the Premises.  Tenant's taking possession and acceptance of the Premises
shall not constitute a waiver of:  (i) any warranty with respect to workmanship
(including installation of equipment) or material (exclusive of equipment
provided directly by manufacturers), (ii) any non-compliance of Landlord's Work
with applicable Legal Requirements, or (iii) any claim that Landlord's Work was
not completed substantially in accordance with the TI Construction Drawings
(subject to Minor Variations and such other changes as are permitted hereunder)
(collectively, a "Construction Defect").  Tenant shall have one year after
Substantial Completion within which to notify Landlord of any such Construction
Defect discovered by Tenant, and Landlord shall use reasonable efforts to remedy
or cause the responsible contractor to remedy any such Construction Defect
within 30 days thereafter.  Notwithstanding the foregoing, Landlord shall not be
in default under the Lease if the applicable contractor, despite Landlord's
reasonable efforts, fails to remedy such Construction Defect within such 30-day
period, in which case Landlord shall have no further obligation with respect to
such Construction Defect other than to cooperate, at no cost to Landlord, with
Tenant should Tenant elect to pursue a claim against such contractor, provided
that Tenant shall defend with counsel reasonably acceptable to Landlord,
indemnify and hold Landlord harmless from and against any claims arising out of
or in connection with any such claim.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer's equipment warranties relating to equipment installed in the
Premises.  If requested by Tenant, Landlord shall attempt to obtain extended
warranties from manufacturers and suppliers of such equipment, but the cost of
any such extended warranties shall be borne solely by Tenant.  Landlord shall
promptly undertake and complete, or cause to be completed, all punch list items.

(f)

Commencement Date Delay.  Except as otherwise provided in the Lease, Delivery of
the Premises shall occur when Landlord's Work has been Substantially Completed,
except to the extent that completion of Landlord's Work shall have been actually
delayed by any one or more of the following causes ("Tenant Delay"):

(i)

Tenant's Representative was not available to give or receive any Communication
or to take any other action required to be taken by Tenant hereunder;

(ii)

Tenant's request for Change Requests (as defined in Section 4(a) below) whether
or not any such Change Requests are actually performed;

(iii)

Construction of any Change Requests;

(iv)

Tenant's request for materials, finishes or installations requiring unusually
long lead times;

(v)

Tenant's delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi)

Tenant's delay in providing information critical to the normal progression of
the Project.  Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 4




(vii)

Tenant's delay in making payments to Landlord for Excess TI Costs (as defined in
Section 5(d) below); or

(viii)

Any other act or omission by Tenant or any Tenant Party (as defined in the
Lease), or persons employed by any of such persons.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been Substantially Completed but for such Tenant Delay and such
certified date shall be the date of Delivery.

4.

Changes.  Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plan shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord and the TI Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

(a)

Tenant's Request For Changes.  If Tenant shall request changes to the Tenant
Improvements ("Changes"), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a "Change Request"), which Change Request shall detail the nature
and extent of any such Change.  Such Change Request must be signed by Tenant's
Representative.  Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of:  (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid by Tenant to the extent actually
incurred, whether or not such change is implemented).  Landlord shall thereafter
submit to Tenant in writing, within 5 business days of receipt of the Change
Request (or such longer period of time as is reasonably required depending on
the extent of the Change Request), an analysis of the additional cost or savings
involved, including, without limitation, architectural and engineering costs and
the period of time, if any, that the Change will extend the date on which
Landlord's Work will be Substantially Complete.  Any such delay in the
completion of Landlord's Work caused by a Change, including any suspension of
Landlord's Work while any such Change is being evaluated and/or designed, shall
be Tenant Delay.

(b)

Implementation of Changes.  If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord's
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted.  Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect's
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

5.

Costs.

(a)

TI Costs.  Landlord shall be responsible for the payment of design, permits and
construction costs in connection with the construction of the Tenant
Improvements, including, without limitation, the cost of preparing the TI
Construction Drawings and the Space Plan and Landlord's out-of-pocket expenses
(collectively, "TI Costs").  Notwithstanding anything to the contrary contained
herein, in no event shall Landlord be required to pay for any furniture,
personal property or other non-Building system materials or equipment,
including, but not limited to, Tenant's voice or data cabling, non-ducted
biological safety cabinets and other scientific equipment not incorporated into
the Tenant Improvements.

(b)

Excess TI Costs.  Notwithstanding anything to the contrary contained herein,
Tenant acknowledges and agrees that Landlord shall have no responsibility for
any costs arising from or related to Tenant's changes to the Space Plan or TI
Construction Drawings, Tenant Delays, and the cost of Changes and Change
Requests (collectively, "Excess TI Costs").  Tenant shall deposit with Landlord,
as a condition precedent to Landlord's obligation to complete the Tenant
Improvements, 100% of the Excess TI Costs. If Tenant fails to deposit any Excess
TI Costs with Landlord, Landlord shall have all of the rights and remedies set
forth in the Lease for nonpayment of Rent (including, but not limited to, the
right to





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 5




interest at the Default Rate and the right to assess a late charge).  For
purposes of any litigation instituted with regard to such amounts, those amounts
will be deemed Rent under the Lease.  

6.

Tenant Access.

(a)

Tenant's Access Rights.  Landlord hereby agrees to permit Tenant access, at
Tenant's sole risk and expense, to the Building (i) 30 days prior to the
Commencement Date to perform any work ("Tenant's Work") required by Tenant other
than Landlord's Work, provided that such Tenant's Work is coordinated with the
TI Architect and the general contractor, and complies with the Lease and all
other reasonable restrictions and conditions Landlord may impose, and (ii) prior
to the completion of Landlord's Work, to inspect and observe work in process;
all such access shall be during normal business hours or at such other times as
are reasonably designated by Landlord.  Notwithstanding the foregoing, Tenant
shall have no right to enter onto the Premises or the Project unless and until
Tenant shall deliver to Landlord evidence reasonably satisfactory to Landlord
demonstrating that any insurance reasonably required by Landlord in connection
with such pre-commencement access (including, but not limited to, any insurance
that Landlord may require pursuant to the Lease) is in full force and effect.
 Any entry by Tenant shall comply with all established safety practices of
Landlord's contractor and Landlord until completion of Landlord's Work and
acceptance thereof by Tenant.

(b)

No Interference.  Neither Tenant nor any Tenant Party (as defined in the Lease)
shall interfere with the performance of Landlord's Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Premises and the Project until
Substantial Completion of Landlord's Work.

(c)

No Acceptance of Premises.  The fact that Tenant may, with Landlord's consent,
enter into the Project prior to the date Landlord's Work is Substantially
Complete for the purpose of performing Tenant's Work shall not be deemed an
acceptance by Tenant of possession of the Premises, but in such event Tenant
shall defend with counsel reasonably acceptable by Landlord, indemnify and hold
Landlord harmless from and against any loss of or damage to Tenant's property,
completed work, fixtures, equipment, materials or merchandise, and from
liability for death of, or injury to, any person, caused by the act or omission
of Tenant or any Tenant Party.

7.

Miscellaneous.

(a)

Consents.  Whenever consent or approval of either party is required under this
Work Letter, that party shall not unreasonably withhold, condition or delay such
consent or approval, unless expressly set forth herein to the contrary.

(b)

Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 6




Schedule 1

Space Plan

[htbx_ex10z39007.jpg] [htbx_ex10z39007.jpg]





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 1




EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
_____________, 2014, between ARE-100/800/801 CAPITOLA, LLC, a Delaware limited
liability company (“Landlord”), and HEAT BIOLOGICS, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated ____________,
__________ (the “Lease”), by and between Landlord and Tenant.  Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ____________,
_____________, the Rent Commencement Date is ________________, __________ and
the termination date of the Base Term of the Lease shall be midnight on
______________, __________. In case of a conflict between the terms of the Lease
and the terms of this Acknowledgment of Commencement Date, this Acknowledgment
of Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:




HEAT BIOLOGICS, INC.,

a Delaware corporation










By:  

__________________________________

Its:

__________________________________







LANDLORD:




ARE-100/800/801 CAPITOLA, LLC,
a Delaware limited liability company




By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

By:

____________________

Name:

____________________

Title:

____________________











  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Rules and Regulations

801 Capitola/Heat Biologics - Page 1




EXHIBIT E TO LEASE

Rules and Regulations

1.

The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.

Tenant shall not place any objects, including antennas, outdoor furniture, etc.,
in the parking areas, landscaped areas or other areas outside of its Premises,
or on the roof of the Project.

3.

Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4.

Tenant shall not disturb the occupants of the Project or adjoining buildings by
the use of any radio or musical instrument or by the making of loud or improper
noises.

5.

If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.

Tenant shall not install or operate any steam or gas engine or boiler, or other
mechanical apparatus in the Premises, except as specifically approved in the
Lease.  The use of oil, gas or inflammable liquids for heating, lighting or any
other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.

Parking any type of recreational vehicles is specifically prohibited on or about
the Project.  Except for the overnight parking of operative vehicles, no vehicle
of any type shall be stored in the parking areas at any time.  In the event that
a vehicle is disabled, it shall be removed within 48 hours.  There shall be no
“For Sale” or other advertising signs on or about any parked vehicle.  All
vehicles shall be parked in the designated parking areas in conformity with all
signs and other markings.  All parking will be open parking, and no reserved
parking, numbering or lettering of individual spaces will be permitted except as
specified by Landlord.

8.

Tenant shall maintain the Premises free from rodents, insects and other pests.

9.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs or who shall in any manner do any act in violation of the Rules and
Regulations of the Project.

10.

Tenant shall not cause any unnecessary labor by reason of Tenant’s carelessness
or indifference in the preservation of good order and cleanliness.  Landlord
shall not be responsible to Tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of Tenant by the
janitors or any other employee or person.

11.

Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.

Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



Rules and Regulations

801 Capitola/Heat Biologics - Page 2




13.

All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.

No auction, public or private, will be permitted on the Premises or the Project.

15.

No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.

The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease.  No gaming devices shall be operated in the Premises.

17.

Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.

Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.

Tenant shall not install or operate on the Premises any machinery or mechanical
devices of a nature not directly related to Tenant’s ordinary use of the
Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.








  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 1




EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

Furniture including, without limitation, desks, space modules, artwork and
shelving




Computer and telephone systems




Autoclave




Refrigerators/freezers




Rack equipment




Biological safety cabinets




Cell culture incubators




Flow cytometers




PCR machines




Other laboratory equipment not building into the Premises and disposable
laboratory materials








  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]




--------------------------------------------------------------------------------



801 Capitola/Heat Biologics - Page 1




EXHIBIT G TO LEASE

EXPANSION SPACE

[htbx_ex10z39008.jpg] [htbx_ex10z39008.jpg]





  [htbx_ex10z39004.gif] [htbx_ex10z39004.gif]


